Case: 15-50337      Document: 00513734481         Page: 1    Date Filed: 10/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 15-50337                               FILED
                                  Summary Calendar
                                                                         October 26, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HIPOLITO SEGURA-SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:14-CR-1709-1


Before JOLLY, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Hipolito Segura-Sanchez appeals the 12-month sentence imposed
following the revocation of his supervised release on the grounds that it is
procedurally and substantively unreasonable.               Review is for plain error
because Segura-Sanchez did not object. See United States v. Whitelaw, 580
F.3d 256, 259–60 (5th Cir. 2009).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 15-50337   Document: 00513734481   Page: 2   Date Filed: 10/26/2016


                                 No. 15-50337

        Segura-Sanchez fails to demonstrate any error, plain or otherwise. A
district court does not procedurally err by weighing some 18 U.S.C. § 3553(a)
factors more heavily than others. See United States v. Hernandez, 633 F.3d
370, 375–76 (5th Cir. 2011). His argument fails to rebut the presumption of
reasonableness that applies to his consecutive, within-guidelines sentence. See
United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008); United
States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006); U.S.S.G. § 7B1.3(f) & cmt.
n.4.
        The judgment of the district court is AFFIRMED.




                                       2